Exhibit 10.4

THE McCLATCHY COMPANY

2012 SENIOR EXECUTIVE RETENTION PLAN

(As Adopted Effective May 16, 2012)

Purpose. With the transition of the corporation’s leadership to a new Chief
Executive Officer, the Board of Directors (the “Board”) of The McClatchy Company
(“McClatchy”) has recommended the establishment of this 2012 Senior Executive
Retention Plan. The purpose of McClatchy’s 2012 Senior Executive Retention Plan
(the “Plan”) is to maintain the cohesion of the senior management team, and to
motivate and reward eligible senior executive officers for continued dedicated
service. This Plan has been approved by the Compensation Committee of
McClatchy’s Board (the “Committee”). No shareholder approval is required to give
effect to the terms of the Plan. The Committee is responsible for administration
of the Plan and, in its sole discretion, shall make all determinations under the
Plan.

Covered Individuals. The individuals listed on Exhibit A attached hereto shall
be participants in the Plan (the “Participants”).

Amount of Retention Award. Each Participant who continuously remains an employee
of McClatchy or a subsidiary of McClatchy during the period beginning on the
date hereof (the “Effective Date”) through and including May 16, 2014 shall
receive payment of a retention award equal to his or her annual base salary on
the Effective Date, as communicated in writing to the Participant by the
Committee (the “Retention Award”).

Payment of the Retention Award. Any Retention Award becoming payable as just
described shall be paid in a single lump sum, less applicable withholding tax,
to the Participant entitled to such payment as soon as reasonably practicable
following May 16, 2014 and the Committee’s certification that the Participant
has become entitled to payment; provided, further, that in no event will payment
of any Retention Award be delayed to a date later than June 30, 2014. If a
Participant satisfies the criteria for payment of a Retention Award described
under “Amount of Retention Award,” the Participant shall be entitled to payment
even if he or she has terminated employment as of the date the Retention Award
is paid. Except as provided next, a Participant will not be entitled to receive
payment of a Retention Award under this Plan if he or she terminates employment
with McClatchy and its subsidiaries on or prior to May 16, 2014. Notwithstanding
the preceding:

 

  •  

A Participant shall be entitled to receive the entire Retention Award, if the
Participant ceased to be an employee of McClatchy and its subsidiaries on
account of death or Disability, in which case payment shall be made as soon as
reasonably practicable following his or her date of termination of employment;
and

 

  •  

A Participant shall be entitled to receive the entire Retention Award, if the
Participant ceased to be an employee on account of involuntary termination
without Cause, other than on account of Disability, or resignation for Good
Reason, in which case payment shall be made as soon as reasonably practicable
following his or her date of termination of employment.

Cause. For purposes of this Plan, “Cause” means (a) a willful failure by the
Participant to substantially perform the duties of his or her position with
McClatchy or any subsidiary, other than a failure resulting from the
Participant’s complete or partial incapacity due to physical or mental illness
or impairment, or (b) a willful act by the Participant which constitutes gross
misconduct and which is materially injurious to McClatchy. No act, or failure to
act, by the Participant shall be considered “willful” unless committed without a
reasonable belief that the act or omission was in McClatchy’s best interest.

Good Reason. For purposes of this Plan, “Good Reason” means, with respect to a
Participant, the occurrence of any of the following circumstances, without the
Participant’s express written consent, unless,



--------------------------------------------------------------------------------

if correctable, such circumstances are fully corrected within 30 days of the
notice of termination given in respect thereof: (a) a material diminution in the
Participant’s base compensation; (b) a material diminution in the Participant’s
authority, duties, or responsibilities; (c) a change in the geographic location
at which the Participant must perform the duties from Sacramento, California;
provided further that a resignation shall not be considered to have been on
account of Good Reason unless the Participant provides McClatchy not less than
60 days’ advance notice in writing within 90 days of the initial occurrence of
the condition that is the basis for such Good Reason and McClatchy does not
correct the condition in the time frame described above.

Disability. For purposes of this Plan, “Disability” means that the Participant
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which has lasted, or can be
expected to last, for a continuous period of not less than six months or which
can be expected to result in death.

Leave of Absence. For purposes of this Plan, the Participant’s employment does
not terminate when the Participant goes on a bona fide leave of absence that was
approved by McClatchy in writing if the terms of the leave provide for continued
service crediting, or when continued service crediting is required by applicable
law. The Participant’s employment terminates in any event when the approved
leave ends unless the Participant immediately returns to active employee work.
The Committee determines, in its sole discretion, which leaves count for this
purpose, and when the Participant’s employment terminates for purposes of this
Plan.

Amendment and Termination. Except as required by applicable law, no amendment to
the Plan on or after May 16, 2012 will reduce the rights of Participants to any
retention award payable under this Plan. The Plan automatically shall terminate
following satisfaction of any and all obligations under the Plan. Plan
amendments will require stockholder approval only to the extent required by
applicable law.



--------------------------------------------------------------------------------

EXHIBIT A

SENIOR EXECUTIVE OFFICER PARTICIPANTS

 

Senior Executive Officers

   Retention Award  

Bob Weil, Vice President of Operations

   $ 573,300   

Mark Zieman, Vice President of Operations

   $ 550,000   

Karole Morgan-Prager, Vice President, Corporate Development, General Counsel &
Secretary

   $ 500,000   

Chris Hendricks, Vice President of Interactive Media

   $ 382,500   

Anders Gyllenhaal, Vice President of News

   $ 382,500   

Heather Fagundes, Vice President of Human Resources

   $ 300,000   